DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7/27/2022. 
        
Response to Amendment
In response to the action mailed on 4/28/2022, the Applicant has filed a response amending the claims.
In view of Applicant’s amendments/arguments the double patenting rejection is withdrawn.
In view of Applicant’s amendments/arguments the claim objections are withdrawn.
In view of Applicant’s amendments/arguments the claim rejections under 35 USC 112(b) are withdrawn.
              
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 23-42 are allowed. 
   
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Yu (US Pub 20100064330) Fig 4, where a Client End receives one or more RF (radio frequency) signals (e.g. 500MHz-2000MHz) via a coaxial cable infrastructure (Coaxial Cable), the received one or more RF signals (e.g. 500MHz-2000MHz) having been transmitted on the coaxial cable infrastructure (Coaxial Cable) using at least one frequency band, where the Client End up-converts (e.g. via 3b’) the received one or more RF signals (e.g. 500MHz-2000MHz) to one or more user bands (e.g. 2.4GHz or 5.8GHz), the one or more user bands (e.g. 2.4GHz or 5.8GHz) associated with one or more processing modules (e.g. 2b’), and where the Client End processes the received and up-converted one or more RF signals (e.g. 500MHz-2000MHz) to produce baseband/Ethernet data.

Yoon et al (US Pub 20160127434) Fig 1A, Fig 1B, where a transmitter (e.g. 102…,110) provides at least a portion of a data (e.g. Ethernet data) to at least one premises device associated (e.g. 112, 114, 116, 118).

The newly found prior art relevant to the Applicant’s disclosure is the following:

Kushnir (US Pat 10693687) and more specifically Fig 2B.

Glennon et al (US Pub 20200112888) and more specifically Fig 5.

Luciano (US Pub 20180269974) and more specifically Fig 2.

Kinamon et al (US Pub 20180167128) and more specifically Fig 1A.

Wachob et al (US Pub 20170118527) and more specifically Fig 2A.

Khorami (US Pub 20150181363) and more specifically Fig 2.

Rofougaran et al (US Pub 20120083207) and more specifically Fig 3.

Swan et al (US Pat 7606529) and more specifically Fig 1B.

Hasek (US Pub 20090217326) and more specifically Fig 1b.

Ophir et al (US Pub 20050034159) and more specifically Fig 2A to Fig 2C.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 23, A computerized method of obtaining broadband data services via a coaxial cable infrastructure, the computerized method comprising: 
receiving one or more RF (radio frequency) signals and one or more second RF signals via the coaxial cable infrastructure, the received one or more RF signals having been transmitted on the coaxial cable infrastructure using at least one frequency band, the received one or more second RF signals having been transmitted on the coaxial cable infrastructure using at least one second frequency band and comprising 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G New Radio (NR) compliant waveform; 
up-converting the received one or more RF signals to one or more user bands, the one or more user bands associated with one or more processing modules; 
up-converting the received one or more second RF signals to one or more 3GPP LTE or 5G NR bands; 
processing the received and up-converted one or more RF signals to produce baseband data; 
providing at least a portion of the baseband data to at least one premises device; and 
transmitting the up-converted one or more second RF signals within the one or more 3GPP LTE or 5G NR bands. 

Regarding Claim 31, Computerized user premises apparatus for use within a coaxial cable network, the computerized user premises apparatus comprising: 
a first port for interfacing with the coaxial cable network for receipt of radio frequency (RF) signals; 
first frequency shifter apparatus configured to up-convert at least a first portion of the received RF signals to a first prescribed frequency band, the first prescribed frequency band comprising an IEEE (Institute of Electrical and Electronics Engineers) Std. 802.11 ax user band disposed between 5 Ghz and 6 GHz; 
at least one RF integrated circuit (IC) configured to at least receive signals within the first prescribed frequency band and process the received RF signals to generate baseband data packets consistent with a data networking protocol; 
second frequency shifter apparatus configured to up-convert at least a second portion of the received RF signals to a second prescribed frequency band, the second prescribed frequency band comprising a 3GPP (Third Generation Partnership Project) unlicensed frequency band; and -3-Application No.16/855,913 Filed:April 22, 2020
antenna apparatus in signal communication with the second frequency shifter apparatus, the antenna apparatus configured to at least transmit the up-converted at least second portion of the received RF signals.
 
Regarding Claim 33, Computerized user premises apparatus for use within a coaxial cable network, the computerized user premises apparatus comprising: 
a first port for interfacing with the coaxial cable network for receipt of radio frequency (RF) signals; 
amplification logic in communication with the first port and configured to amplify at least portions of the RF signals received via the first port; 
first frequency shifter apparatus configured to up-convert at least a first portion of the received RF signals to a first prescribed frequency band; 
at least one RF integrated circuit (IC) configured to at least receive signals within the first prescribed frequency band and process the received RF signals to generate baseband data packets consistent with a data networking protocol; 
second frequency shifter apparatus configured to up-convert at least a second portion of the received RF signals to a second prescribed frequency band; 
antenna apparatus in signal communication with the second frequency shifter apparatus, the antenna apparatus configured to at least transmit the up-converted at least second portion of the received RF signals; and 
switch apparatus configured to selectively switch the up-converted at least first portion of the received RF signals to at least two ports of the at least one RF IC.

Regarding Claim 37, Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus of a computerized user premises device, cause the computerized user premises device to:
receive, via a coaxial cable infrastructure, one or more radio frequency (RF) signals at the computerized user premises device, the computerized user premises device in communication with the coaxial cable infrastructure; 
convert the received one or more RF signals to one or more cellular RF domain signals via a frequency shifter apparatus of the computerized user premises device, the frequency shifter apparatus comprising a plurality of frequency shifters to accommodate two or more different multiple access schemes and associated frequency bands, the plurality of frequency shifters comprising (i) a first set of shifters utilized in conjunction with an IEEE (Institute of Electrical and Electronics Engineers) Std. 802.1lax chipset, and (ii) a second set of shifters utilized in conjunction with a 3GPP (Third Generation Partnership Project) chipset; and -5-Application No.16/855,913
Filed:April 22, 2020 transmit the one or more cellular RF domain signals to a computerized user apparatus within a wireless range of the computerized user premises device via one or more antenna apparatus of the computerized user premises device.

Although methods/ apparatuses for receiving and upconverting signals are known in the art, there is no teaching, suggestion or motivation to generate a method/ apparatus that receives and upconverts signals with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636